DETAILED ACTION
This is an office action on the merits in response to the communication filed on 8/30/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 8 & 15 have been amended.  Claims 1-20 are pending and are considered in this office action.

Response to Arguments/Comments
103 Rejection
	Examiner decides herein to issue a second non-final action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 8 & 15 are rejected under 35 U.S.C 103 as obvious over Li et al. (WO2018069566A1; hereinafter “Li”)
With respect to claim 1, 8 & 15
Li teaches the limitations of:
receiving a first message sent by a first blockchain user of the blockchain, wherein the first message comprises privacy-unprotected first data information; ([0010], receiving sensitive user data item by a first node of a trusted circle, the sensitive user data item associated with an information handling system accessible by the first node over a public network), 
wherein the trusted user is trusted by the first blockchain user; wherein the trusted user is determined by a trust setting transaction stored in a distributed database of the blockchain ([0061], a first node 1 10 may receive a notification information identifying a trusted circle 140 comprising a plurality of nodes, such as the first node 1 10, a second node 120 and a third node, wherein the nodes 1 10-130 are configured to define a private blockchain. Private blockchain data is maintained within the trusted circle 140 according to pre-defined settings…; see also [00154], In an embodiment, a trusted circle may be initially setup by any trusted node within the system according to pre-defined settings.),
wherein the trust setting transaction comprises identifiers of all trusted users associated with the first blockchain user ([00110], In an embodiment, to keep track of trusted nodes 210, 220 in the trusted circle 201 , different schemes may be implemented. In a first version, one would simple keep a local text-file on every node 210, 220 to keep track of trusted peers. Propagating new trusted peers would then be done by accepting a list of a new peer's public key and, optionally, other identifiers such as MAC addresses etc., from already trusted peers.),
hashing, by the node device, the privacy-unprotected first data information to generate privacy-protected second data information ([0063], Any node 1 10-130 may generate transaction data relating to the node and hash the data using a cryptographic hashing function, to create a cryptographic hash block; [0109], hashing the transaction data using a cryptographic hashing function, to create a cryptographic hash block);

storing, by the node device, the privacy-unprotected first data information in a local database of the node device of the trusted user ([0088], Embodiments of this invention describe how to implement a system 100 where nodes 1 10-130 can store sensitive user data …..;  [0091], In an embodiment, the default behavior of the nodes 1 10-130 may be not trust other nodes. Hence, the nodes 1 10-130 may always store the full blockchain and corresponding data. The owner of the devices 1 10-130 can dictate that how the devices 1 10-130 utilize shared storage. In an embodiment, the nodes 1 10-130 cannot have distributed storage outside of the owner's devices. That is to say, if one owner has a couple of nodes 1 10-130 and another owner has a couple of nodes 160, the first owner can make his/her nodes collaborate, but cannot get them to share storage with the second owner's nodes; under the BRI, local database is interpreted as that “the first data information cannot be obtained by another node device on the blockchain”; per paragraph [0031] of the claim specification.);
sending, by the node device, a second transaction to the blockchain, wherein the second transaction comprises the privacy-protected second data information, and wherein the second transaction is stored in the distributed database of the blockchain after the second transaction is verified by the blockchain ([0070], In an embodiment, after hashing, either the trusted circle node 1 1 1 , 120, 130 or the gateway node 1 10 is configured to record the cryptographic hash block associated with a digital signature to a block of a private blockchain 170; see also [0094-0097]).
.sent by a first blockchain user of the blockchain) does not patentably distinguish the claim from the prior art because it merely describes the nature of the data.  Therefore the claims are clearly obvious in view of Li.

Claims 2, 3, 9, 10, 16 & 17 are rejected under 35 U.S.C 103 as being obvious over Li et al. (WO2018069566A1; hereinafter “Li”) in view of Voell et al. (US20170289111A1; hereinafter “Voell”).
With respect to claim 2, 9 & 16
Li teaches the limitations of claim 1, 8, and 15 respectively.
Li further teaches: the first message comprises a first digital signature made by the first blockchain user and at least for the privacy-unprotected first data information ([0034], In an embodiment, the method further comprises: signing the sensitive user data item by a first trusted node; [0010], receiving sensitive user data item by a first node of a trusted circle, the sensitive user data item associated with an information handling system accessible by the first node over a public network)

Li does not explicitly disclose, but Voell teaches:
the computer-implemented method further comprises:
verifying, by the node device, the first message based on a predetermined verification rule, wherein the predetermined verification rule comprises verification that the first digital signature is made by the first blockchain user and at least for the privacy-unprotected first data information (see [0049-0050]);
in response to verifying the first message, storing, by the node device, the privacy-unprotected first data information in the local database of the node device of the trusted user ([0083], During the block construction and validation process, the node party to the private transaction may decrypt the transaction data prior to sending to, for example, the Ethereum Virtual Machine. The Ethereum Virtual Machine may therefore not need to support encryption/decryption operations. The private data of a private contract 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Voell with the teaching of Li as they relate to a system/method of providing sensitive/private data in distributed ledgers.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Voell offers the embodiment of the utilizing a predetermination verification rule to verify the first message.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of the predetermination verification rule as disclosed by Voell to the methods of hashing/storing/sending of the private data as taught by Li for the predicated result of improved systems and methods for adding another layer of verification checks.

With respect to claim 3, 10 & 17
The combination of Li and Voell teaches the limitations of claim 2, 9, and 16 respectively.  Voell further teaches: the second transaction further comprises a second digital signature made by the trusted user and at least for the privacy-protected second data information and the first digital signature made by the first blockchain user and at least for the privacy-unprotected first data information  ([0010], the transaction payload request message comprises the node's public key, the hash digest, and the node's signature; see also [0013], the entries for private transactions comprise a cryptographic hash digest of a transaction payload for the respective private transaction….)


With respect to claim 4 & 11
Li teaches the limitations of claim 1 and 8 respectively.  Li further teaches: obtaining, by the node device, the trust setting transaction from the distributed database of the blockchain ([0096], a distributed consensus protocol may be used to manage the access rights to the private blockchain 170 information. Any adding/deleting devices 1 10-130 and handling of highly sensitive information will require approval from other devices 1 10-130 through a distributed consensus protocol and a new block will be created correspondingly.); 
the privacy-unprotected first data information and the privacy-protected second data information ([0063], Any node 1 10-130 may generate transaction data relating to the node and hash the data using a cryptographic hashing function, to create a cryptographic hash block.);

Li in view of Mehedy do not explicitly disclose, but McMurdie teaches:
determining, by the node device, other trusted users trusted by the first blockchain user based on the trust setting transaction ([0019], smart contracts are used to establish trust by an enforcing participant node known as a “trusted node”. Utilizing a smart contract is a mechanism to create and establish trust relationships either a designated trusted node, or any participating node in the multicast network can be designated as a trusted node to prompt untrusted nodes to participate in a smart contract with the intent of establishing trust.)

Li in view of McMurdie do not explicitly disclose, but Mehedy teaches:
transmitting, by the node device and through off-chain channels, the privacy-unprotected first data information and the privacy-protected second data information to respective node devices of the other trusted users trusted by the first blockchain user, wherein the privacy-unprotected first data information and the privacy-protected second data information is stored in respective local databases of the respective node devices of the other trusted users after the respective node devices of the other trusted users verify that the privacy-unprotected first data information is converted from the privacy-protected second data information  (see Fig.4A, 4B, & para [0052-0053].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li with the teaching of McMurdie/Mehedy as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to include other trusted users in the trust configuration.  The other motivation is to include additional storage for the privacy unprotected/protected data, for example, off-channel and local database storage.

With respect to claim 5 & 12
The combination of Li, McMurdie and Mehedy teaches the limitations of claim 4 and 11 respectively.  Mehedy further teaches: receiving, by the node device of the trusted user, digital signatures made by the other trusted users at least based on the privacy-protected second data information, wherein the second transaction further comprises the digital signatures made by the other trusted users at least based on the privacy-protected second data information ([0043], FIG. 2B illustrates an example of a transactional flow 250 between nodes of the blockchain in accordance with an example embodiment. Referring to FIG. 2B, the transaction flow may include a transaction proposal 291 sent by an application 

With respect to claim 6, 13 & 19
The combination of Li, McMurdie and Mehedy teaches the limitations of claim 4, 8, and 15 respectively.  Li further teaches: the privacy-protected second data information comprises a data digest of the privacy-unprotected first data information ([0071], transaction data may be encrypted before hashing. For example, asymmetrical encrypting of the sensitive user data may be carried out by the trusted node 1 10-130.)

With respect to claim 18
Li teaches the limitations of claim 15.  Li further teaches: obtaining, by the node device, the trust setting transaction from the distributed database of the blockchain ([0096], a distributed consensus protocol may be used to manage the access rights to the private blockchain 170 information. Any adding/deleting devices 1 10-130 and handling of highly sensitive information will require approval from other devices 1 10-130 through a distributed consensus protocol and a new block will be created correspondingly.);
the privacy-unprotected first data information and the privacy-protected second data information ([0063], Any node 1 10-130 may generate transaction data relating to the node and hash the data using a cryptographic hashing function, to create a cryptographic hash block.);


determining, by the node device, other trusted users trusted by the first blockchain user based on the trust setting transaction ([0019], smart contracts are used to establish trust by an enforcing participant node known as a “trusted node”. Utilizing a smart contract is a mechanism to create and establish trust relationships either a designated trusted node, or any participating node in the multicast network can be designated as a trusted node to prompt untrusted nodes to participate in a smart contract with the intent of establishing trust.);

Li in view of McMurdie do not explicitly disclose, but Mehedy teaches:
transmitting, by the node device and through off-chain channels, the privacy-unprotected first data information and the privacy-protected second data information to respective node devices of the other trusted users trusted by the first blockchain user, wherein the privacy-unprotected first data information and the privacy-protected second data information is stored in respective local databases of the respective node devices of the other trusted users after the respective node devices of the other trusted users verify that the privacy-unprotected first data information is converted from the privacy-protected second data information (see Fig.4A, 4B, & para [0052-0053].)
receiving, by the node device of the trusted user, digital signatures made by the other trusted users at least based on the privacy-protected second data information, wherein the second transaction further comprises the digital signatures made by the other trusted users at least based on the privacy-protected second data information ([0043], FIG. 2B illustrates an example of a transactional flow 250 between nodes of the blockchain in accordance with an example embodiment. Referring to FIG. 2B, the transaction flow may include a transaction proposal 291 sent by an application client node 260 to an endorsing peer node 281. The endorsing peer 281 may verify the client signature and execute a chaincode function to initiate the transaction……………. The ordering service node 284 then delivers ordered transactions as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li with the teaching of McMurdie/Mehedy as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to include other trusted users in the trust configuration. The other motivation is to include additional storage for the privacy unprotected/protected data, for example, off-channel and local database storage.

Claims 7, 14 & 20 are rejected under 35 U.S.C 103 as being obvious over Li et al. (WO2018069566A1; hereinafter “Li”) in view of Maeng (US10762478B1; hereinafter: Maeng).
With respect to claim 7, 14 & 20
Li teaches the limitations of claim 1, 8, and 15 respectively.  Li does not explicitly disclose, but Maeng teaches: the first message comprises a transfer amount of the first blockchain user to a second blockchain user (see col.4 ln52-ln55, the merchant may send transaction details including the payee address and the amount of the purchase (e.g., goods or services) to the mobile wallet.), and the second transaction comprises a privacy-protected transfer amount corresponding to the transfer amount and respective privacy-protected account balances of the first blockchain user and the second blockchain user (see col.4 ln57-ln65, at 210, the mobile wallet may send a payment to the payment recipient using the payee address. This may include the mobile wallet sending a transaction request to the blockchain 

Li further teaches:
wherein the trusted user is also trusted by and associated with the second blockchain user in the trust setting transaction ([0061], a first node 1 10 may receive a notification information identifying a trusted circle 140 comprising a plurality of nodes, such as the first node 1 10, a second node 120 and a third node, wherein the nodes 1 10-130 are configured to define a private blockchain. Private blockchain data is maintained within the trusted circle 140 according to pre-defined settings, wherein the private blockchain data may be shared or divided between nodes 1 10-130 of the trusted circle 140 based on the pre-defined settings.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li with the teaching of Maeng as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to add a new feature, i.e., transfer amount, into the blockchain transaction. 

Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/               Senior Examiner, Art Unit 3685